DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saroka et al. (WO 2020/068469 A1).
Regarding independent claims 1 and 19, Saroka teaches a transport refrigeration system (Figs. 1, 3, and 5) and method of operating said system comprising: 
a transportation refrigeration unit (26) configured to provide conditioned air to a refrigerated cargo space (Abstract); 
an energy management system comprising: an energy storage device (152) configured to store DC electrical energy to power the transportation refrigeration unit ([0056]); 
an input DC-to-DC inverter (164a) electrically connected to the energy storage device to charge the energy storage device; and 
an input AC-to-DC inverter (156) electrically connected to the energy storage device to charge the energy storage device.
Regarding claim 2, Saroka teaches an output DC-to-AC inverter (156) electrically connecting the energy storage device (152) to the transportation refrigeration unit (26), the output DC-to-AC inverter being configured to convert the DC electrical energy from the energy storage device to AC electrical energy to power the transportation refrigeration unit. ([0068])
Regarding claims 5 and 20, Saroka teaches the input AC-to-DC inverter (164) being configured to electrically connect to an AC electrical energy inverter eco-drive ([0057]) and a vehicle alternator (162; [0002], [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2019/0047432) and Vahedi et al. (2022/0181984).
Regarding claims 1 and 19, Clark teaches a transport refrigeration system (Figs. 1 and 2) and method of operating said system comprising: 
a transportation refrigeration unit (refrigerator; [0019]) configured to provide conditioned air to a refrigerated cargo space; 
an energy management system comprising: an energy storage device (20) configured to store DC electrical energy to power the transportation refrigeration unit ([0019]); 
a charger electrically connected to the energy storage device to charge the energy storage device with power from various AC and DC sources ([0013], [0024]).
Clark fails to explicitly teach the charger including an input DC/DC inverter and an input AC/DC inverter connected to the energy storage device to charge the energy storage device.  However, the Examiner takes Official Notice that a DC/DC inverter and an AC/DC inverter are known to be used in chargers in the vehicle battery charging art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Clark’s charger including an input DC/DC inverter and an input AC/DC inverter, since Clark teaches the idea of a charger being connected between AC and DC sources and a DC battery is being charged, and it is known in this type of art to use these types of inverters.
Regarding claims 3, 6, 7, 9-11, and 14, Clark teaches the energy storage device being connected to various types of charging sources ([0013]).  Clark fails to explicitly teach one of those devices being a DC fast charging station.  Vahedi teaches a similar transport system (Fig. 1B) to that of Clark.  Vahedi teaches one charging source used by the transport system being a DC fast charging station.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow Clark’s transport system to connect to a DC fast charging station to allow another different type of source to be able to charge the battery of Clark’s transport system.
Regarding claims 4-11, 14, and 20, Clark (and Vahedi) teaches the charger including the input DC/DC inverter configured to electrically connect to a truck energy storage device (18; [0024]), and the input AC/DC inverter configured to electrically connect to a grid power source from a utility company ([0013]).  Clark and Vahedi fail to explicitly teach the grid power being high voltage and/or low voltage.  However, the Examiner takes Official Notice that a “grid power source from a utility company” is known in the art to possibly be a high voltage 400V/3/50HZ grid and/or a low voltage 230V/3/50HZ grid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grid power source in Clark’s invention being the high and/or low voltage grids claimed, since the Examiner took Official Notice that the high and low voltage grids claimed are known in the relevant art and it would be an obvious example of the grid power in the Clark invention.
Claim(s) 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2019/0047432) and Vahedi et al. (2022/0181984) as applied to claim 1 above, and further in view of Saroka et al. (WO 2020/068469).  Clark and Vahedi teach the transport refrigeration system as described above in claims 1 and 3-5.  Clark and Vahedi fail to explicitly teach the input AC/DC inverter configured to electrically connect to an AC electrical energy inverter eco-drive or a vehicle alternator.  
Saroka teaches a similar transport refrigeration system, as described above with respect to claims 1 and 5, to that of Clark.  Saroka teaches the input AC-to-DC inverter (164) being configured to electrically connect to an AC electrical energy inverter eco-drive ([0057]) and a vehicle alternator (162; [0002], [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Clark’s input AC/DC inverter configured to electrically connect to an AC electrical energy inverter eco-drive and/or a vehicle alternator, since Saroka teaches a similar transport refrigeration system having the input AC/DC inverter connected to said eco-drive and alternator, and it would allow for another way to charge the energy storage device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
9/25/2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836